t c memo united_states tax_court george vajda petitioner v commissioner of internal revenue respondent thoroughbred breeders partnership gekorge vajda tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date kenneth r cohen for petitioner william t lyons for respondent memorandum findings_of_fact and opinion laro judge the docketed cases are before the court consolidated for trial briefing and opinion respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in george vajda’s petitioner’s and federal income taxes respectively respondent also determined that petitioner was liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the respective years and a dollar_figure addition to his tax under sec_6651 ’ respondent’s determinations stem in part from adjustments that respondent made to depreciation_deductions claimed by thoroughbred breeders partnership tbp a partnership in which petitioner is a partner for tbp was subject_to the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 petitioner also petitioned the court for that year in his capacity as tbp’s tax_matters_partner we decide first whether tbp may deduct the disputed depreciation we hold it may not we decide second whether petitioner had sufficient basis to deduct losses which passed through to him from his wholly owned s_corporation calvary equities inc calvary we hold he did ’ section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded the pleadings in this case raise three additional issues whether petitioner is liable for the addition_to_tax under sec_665l1l a whether petitioner is liable for the accuracy- related penalties under sec_6662 and whether respondent is barred by the period of limitation under sec_6501 from assessing tax for the subject years as to the first of these issues we hold for petitioner on the basis of our finding that he filed his return timely as to the other two issues we continued findings_of_fact many facts were stipulated the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference the stipulated facts are found accordingly when petitioner’s petition was filed his mailing address was in hackensack new jersey tbp’s mailing address was also in hackensack new jersey when a petition was filed on its behalf in alpha farms inc alpha an entity whose principal_shareholder is petitioner purchased dollar_figure acres of unimproved land land in upper freehold new jersey for dollar_figure the only structure on the land was a hay barn that was built around from to alpha erected various buildings buildings on the land to transform the land into a horse breeding farm collectively the buildings and land are referred to as the farm these buildings included a two bedroom two bath house a grooms’ quarters and office consisting of eight rooms and a double and single bath a concrete barn with stalls a steel barn with stalls and an x-ray room a training arena with stalls and an indoor exercise area with an artificial surface an equipment shed continued hold for respondent the record contains no evidence that would support a holding for petitioner as to those issues see rule a and a concrete manure pit alpha conveyed the farm to tbp in reflecting on the certified deed that the conveyance was made in return for alpha’s receipt of money in the amount of dollar_figure tbp made no capital improvements to the farm afterwards for through petitioner filed timely individual income_tax returns and tbp filed timely partnership returns of income each partnership return claimed a dollar_figure depreciation deduction for the buildings tbp’s return reported that the buildings had been placed_in_service in and had a depreciable basis of dollar_figure tbp calculated this depreciation using the straight_line recovery method and a 19-year recovery_period as of date tbp had claimed dollar_figure of depreciation on the buildings respondent determined that tbp was not entitled to deduct any of the depreciation claimed for the subject years as stated in the notice_of_deficiency issued to petitioner and as stated similarly in the fpaa issued to tbp for thoroughbred breeders partnership is claiming a total basis in the acre thoroughbred horse farm as follows land dollar_figure buildings big_number tbp’s and returns claimed on their face the same dollar_figure deduction for depreciation but provided no specifics as to that deduction fencing big_number track system big_number furniture equipment big_number total big_number it is determined that the depreciation expense deductions of dollar_figure claimed on the and partnership returns are not allowed because the partnership claimed depreciation expenses deductions in excess of its basis due to overvaluation of the property the deed for purchase of the entire farm from alpha farm inc on date shows a purchase_price of dollar_figure instead of dollar_figure as claimed it has not been established the partnership completely paid dollar_figure for the property or continued to be liable for any debt to pay such amount consequently the original cost of the asset of dollar_figure is allowed as a basis for depreciation since accumulated depreciation of dollar_figure previously claimed for years through exceeds the original cost the asset is considered fully depreciated and no additional_depreciation expenses deduction is allowable for and petitioner claimed on his personal returns respective losses of dollar_figure dollar_figure and dollar_figure as passthrough items from calvary respondent determined that petitioner had insufficient basis in calvary to deduct any of these losses on or about date petitioner borrowed dollar_figure from fleet bank and transferred this money to calvary either as a loan from him to calvary or as a contribution to its equity on date fleet filed a lawsuit against petitioner for the dollar_figure plus interest late fees collection costs and attorney’s fees alleging that petitioner failed to make timely payments on the loan fleet filed the lawsuit against no other person or entity opinion depreciation respondent determined that tbp’s depreciable basis in the buildings was dollar_figure and that the buildings were fully depreciated as of the beginning of the subject years petitioner argues that tbp’s depreciable basis in the buildings was dollar_figure and that they were not fully depreciated during any of the subject years we agree with respondent the depreciable basis_of_property is generally its cost see sec_167 sec_1011 and sec_1012 94_tc_473 and a taxpayer such as petitioner bears the burden of proving the depreciable basis in property see rule a ’ sec_6001 mandates that taxpayers keep permanent records sufficient to establish their claims to all deductions petitioner produced no records at trial establishing tbp’s depreciable basis in the buildings he attempted to prove that basis primarily through his testimony petitioner testified vaguely that the buildings cost alpha in excess of a million contrary to petitioner’s assertion on brief we do not find respondent’s determination arbitrary or without foundation we disagree with petitioner’s assertion on brief that the replacement cost figures introduced by respondent at trial were so unrealistic that they amounted to an arbitrary and capricious valuation dollars and that alpha encountered unusual circumstances in constructing the buildings resulting in this cost these circumstances petitioner testified were due mainly to the need to construct the buildings in accordance with expert specifications the unavailability of competent tradespeople in the locale of the farm and alpha’s incurring of tremendous legal expenses petitioner provided no specifics as to the in excess of a million dollars cost nor did he provide any specific dollar amount as to any of the costs attributable to the unusual circumstances petitioner also relies on the testimony of his expert jess a salmon mr salmon testified that the estimated cost of the buildings was dollar_figure without regard to most of the unusual circumstances described by petitioner and attributed the estimated cost to the following items each of which he assumed was built between and items cost house dollar_figure quarters and office big_number concrete barn big_number steel barn big_number training area big_number hay barn big_number equipment shed big_number manure pit big_number total big_number petitioner concludes from mr salmon’s testimony that the dollar_figure estimate is consistent with the claimed basis of dollar_figure when viewed in the light of the unusual circumstances we disagree with petitioner for two reasons first petitioner focuses inappropriately on the construction costs to ascertain tbp’s basis in the buildings given the fact that all of these costs were incurred between and and that tbp did not purchase the farm from alpha until none of these costs enter into tbp’s depreciable basis in the buildings tbp’s basis in the farm which by our definition includes both the buildings and the land equals the amount that it paid alpha for the sale that amount is stated clearly in the deed as dollar_figure petitioner makes little attempt to explain the dollar_figure price set forth in the deed other than to assert on brief that the court need not accept that figure as tbp’s depreciable basis in his petition petitioner did allege that tbp received the farm from alpha in exchange for alpha’s receipt of an interest in tbp and accordingly that sec_723 operated to give tbp a transferred_basis in the farm respondent however denied that allegation in answer the allegation therefore is not evidence see rule b petitioner’s counsel also informed the court during his opening statement at trial that petitioner would show that he had caused alpha to contribute the farm to tbp in exchange for a partnership_interest petitioner never made any such showing in fact petitioner neither elicited any testimony in support of his counsel’s statement nor attempted to introduce any other type of supporting evidence second even if the construction costs had any bearing on tbp’s depreciable basis we disagree with petitioner that these costs aggregated dollar_figure we do not rely on petitioner’s testimony on this subject for it 1s vague uncorroborated and self-serving see 322_f2d_725 3d cir affg tcmemo_1962_132 87_tc_74 the only other evidence on this subject namely the testimony of mr salmon does not support petitioner’s claim to the dollar_figure basis mr salmon testified that the estimated cost of the buildings was dollar_figure a figure that was inflated by dollar_figure in that it incorrectly included the cost of the hay barn the cost of the hay barn should not have been included in his calculation because the hay barn was constructed before even alpha acquired the land we also note an inconsistency between the cost factors used by mr salmon to perform his calculations and the factors used by respondent's expert harriett watts to arrive at her conclusion that the estimated cost of the buildings was dollar_figure although both experts used the same valuation guide to perform their calculations only ms watts applied the cost factors for newark new jersey a city which is proximate to the situs of the farm -- - mr salmon on the other hand applied the cost factors for the eastern region of the united_states which were greater than the newark cost factors mr salmon’s application of the greater cost factors obviously resulted in his greater cost estimate we believe that mr salmon’s application of the greater cost factors was wrong we conclude that petitioner has failed to disprove respondent’s determination that the depreciable basis of the buildings at the start of the subject years was less than the dollar_figure of depreciation taken as of that date we sustain respondent's determination on this issue dollar_figure loan we must determine whether petitioner has sufficient tax basis in his calvary stock to allow him to deduct the passthrough losses a shareholder of an s_corporation may utilize the losses from an s_corporation only to a limited extent the losses may not exceed the sum of the adjusted_basis of the shareholder’s stock in the s_corporation plus his or her adjusted_basis of any indebtedness of the s_corporation to the shareholder see sec_1366 petitioner again relies on his testimony to support his assertion that the dollar_figure loan from fleet enters into this computation in contrast with petitioner’s testimony on the first issue we find petitioner’s testimony on this issue is adequately supported by other reliable evidence in the record the record as a whole establishes to our satisfaction that fleet lent the dollar_figure to petitioner personally that petitioner transferred those proceeds to calvary that petitioner recorded on calvary’s books that it and not he had received those proceeds directly from fleet in the form of a loan and that petitioner erroneously recorded the loan as between fleet and calvary we hold for petitioner on this issue we have considered each of the parties’ arguments and have rejected those arguments not discussed herein as irrelevant or without merit accordingly decisions will be entered under rule
